         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                 Southern District of Georgia
                  WILLIAM GEORGE MITCHELL,

                                             Petitioner,
                                                                                   JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER:        CV 617-165

                  WARDEN WALTER BERRY,

                                                Respondent.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    pursuant to the Order dated March 4, 2019 adopting the Report and Recommendation as the Court's

                    opinion, that Respondent's Motions to dismissed are granted and Petitioner Mitchell's Petition is

                    therefore dismissed; furthermore, Petitioner Mitchell is denied a Certificate of Appealability and in

                    forma pauperis status on appeal. This case stands closed




            03/04/2019                                                         Scott L. Poff
           Date                                                                Clerk



                                                                               (By)
                                                                                By) Deputy Clerk
GAS Rev 10/1/03
